Case 4:20-cv-04034 Document 1-6 Filed on 11/25/20 in TXSD Page 1 of 3




                        Exhibit 6
               Case 4:20-cv-04034 Document 1-6 Filed on 11/25/20 in TXSD Page 2 of 3




From:                                 Jacobs, Ronald M.
Sent:                                 Sunday, November 22, 2020 7:44 PM
To:                                   Catherine Engelbrecht
Subject:                              RE: Fred Eshelman Return of Funds


Dear Ms. Engelbrecht:

Thank you for your email. Mr. Eshelman expects a wire of at least $2 million first thing in the morning. Based on the
limited reports that he has received, we cannot believe that True the Vote has committed more than $500,000. If we see
the $2 million set to wire, we can hold off on filing the lawsuit in federal district court that we are preparing, which will
seek a full refund, plus attorney’s fees and damages. Thanks.

Sincerely,
Ron Jacobs


Ronald M. Jacobs | Chair, Political Law Practice | Venable LLP
t 202.344.8215 | f 202.344.8300 | m 202.329.4296
600 Massachusetts Avenue, NW, Washington, DC 20001

RMJacobs@Venable.com | www.Venable.com | www.PoliticalLawBriefing.com


From: Catherine Engelbrecht <catherine@truethevote.org>
Sent: Sunday, November 22, 2020 5:38 PM
To: Jacobs, Ronald M. <RMJacobs@Venable.com>
Subject: Re: Fred Eshelman Return of Funds

Caution: External Email


Dear Mr. Jacobs,

Since Mr. Eshelman asked for his money back, we have started to put together the costs and expenses of the
project that he helped fund.

Unfortunately, we only have a few invoices and other receipts at this point, with many more forthcoming. Most
vendors bill monthly, so we don't expect to have complete information on what we have spent on the project
this month until next month.

In addition, we have made commitments to many people, including whistleblowers, that we must fulfill. And we
have committed to activities that we must complete.

Finally, we have a invoice for one million dollars from Old Town Digital Agency, LLC, which Mr. Eshelman
asked us to pay from his gift, which is not resolved. We have contacted them to get information about this but
have not heard back. This invoice must be resolved before we are able to provide you a report of what we
have spent so far on the project.




                                                                 1
                     Case 4:20-cv-04034 Document 1-6 Filed on 11/25/20 in TXSD Page 3 of 3
We have provided regular reports to Mr. Eshelman directly and through extensive communication with the
people he said he is working with. I assure you that we have spent the money on the project we discussed with
Mr. Eshelman.

I am happy to discuss this further with you, once we get all the information together, and I hope we can resolve
this.

Sincerely,
Catherine Engelbrecht

On Sat, Nov 21, 2020 at 1:47 PM Jacobs, Ronald M. <RMJacobs@venable.com> wrote:

 Dear Ms. Engelbrecht:



 We represent Mr. Eshelman with respect to his directed donation to True the Vote, Inc. Please see that attached letter.
 I look forward to your prompt reply.



 Sincerely,

 Ron Jacobs




 Ronald M. Jacobs | Chair, Political Law Practice | Venable LLP
 t 202.344.8215 | f 202.344.8300 | m 202.329.4296
 600 Massachusetts Avenue, NW, Washington, DC 20001

 RMJacobs@Venable.com | www.Venable.com | www.PoliticalLawBriefing.com




 ************************************************************************
 This electronic mail transmission may contain confidential or privileged information. If
 you believe you have received this message in error, please notify the sender by reply
 transmission and delete the message without copying or disclosing it.
 ************************************************************************
--
     To help
     protect y our
     privacy ,
     Micro so ft
     Office
     prevented




    Catherine Engelbrecht
     auto matic
     download of
     this pictu re
     from the
     In ternet.




Founder, True the Vote




                                                                  2
